 Case 1:20-cv-00524-PLM-RSK ECF No. 21 filed 09/15/20 PageID.125 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 ELLIOT PILTON #806822,

        Plaintiff,
                                                              Hon. Paul L. Maloney
 v.
                                                              Case No. 1:20-cv-524
 HEIDI WASHINGTON, et al.,

        Defendants.
 ________________________________/

          CONDITIONAL ORDER STRIKING PLEADING OR OTHER PAPER


       Elliot Pilton #806822 has submitted the following unsigned document, in violation

of Fed. R. Civ. P. 11(a):

                        Motion for Reconsideration – ECF No. 20

       This document will be deemed automatically stricken from the record, without the

necessity of a further order of court, unless Elliot Pilton #806822 files a signature page

(attached) within 21 days of the date of this order.

       IT IS SO ORDERED



Date: September 15, 2020                                    /s/ Ray Kent
ems                                                    RAY KENT
                                                       U.S. Magistrate Judge
Case 1:20-cv-00524-PLM-RSK ECF No. 21 filed 09/15/20 PageID.126 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ELLIOT PILTON #806822,

          Plaintiff,
                                                               Hon. Paul L. Maloney
 v.
                                                               Case No. 1:20-cv-524
 HEIDI WASHINGTON, et al.,

          Defendants.
 ________________________________/

                                SIGNATURE PAGE FOR:


                         Motion for Reconsideration – ECF No. 20



         The foregoing document is hereby signed and certified pursuant to Fed. R. Civ. P.

11(a).




                                   _________________________________________




YOU MUST SIGN THIS SIGNATURE PAGE AND RETURN IT TO THE CLERK’S
OFFICE AS REQUIRED BY THE ATTACHED ORDER.
